

Exhibit 10.1
 
 
SUBSCRIPTION AGREEMENT
 
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of July __, 2009, by
and between Helix Wind, Corp., a Nevada corporation (the “Company”), and
____________________ (“Subscriber”).


WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase (i) for $________ (the
“Purchase Price”) a promissory note issued by the Company in the principal
amount of $______ (“Note”), a form of which is annexed hereto as Exhibit A,
convertible into shares of the Company’s Common Stock, $0.0001 par value (the
“Common Stock”) at a per share conversion price set forth in the Note
(“Conversion Price”); and (ii) share purchase warrants (the “Warrants”) in the
form attached hereto as Exhibit B, to purchase shares of the Company’s Common
Stock (the “Warrant Shares”) (the “Offering”).  The Note, shares of Common Stock
issuable upon conversion of the Note (the “Shares” or “Conversion Shares”), the
Warrants and the Warrant Shares are collectively referred to herein as the
“Securities.”; and
 
WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby shall be send by wire transfer of immediately available
funds pursuant to written wire transfer instructions provided by the Company
before the Closing Date (as defined below).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:
 
1.           Closing Date.   The “Closing Date” shall be the date that the
Purchase Price is transmitted by wire transfer or otherwise credited to or for
the benefit of the Company. The consummation of the transactions contemplated
herein shall take place at the offices of _____________________________, upon
the satisfaction or waiver of all conditions to closing set forth in this
Agreement.   Subject to the satisfaction or waiver of the terms and conditions
of this Agreement, on the Closing Date, Subscriber shall purchase and the
Company shall sell to Subscriber the Note and Warrants as described in Section 2
of this Agreement.


2.           Warrants.


(a)           Warrants.  On the Closing Date, the Company will issue and deliver
Warrants to the Subscriber.  One (1) Warrant will be issued for each Share which
would be issued on the Closing Date assuming the complete conversion of the Note
on the Closing Date at the Conversion Price.  The exercise price to acquire a
Warrant Share upon exercise of a Warrant shall be $0.75, subject to reduction as
described in the Warrant.  The Warrants shall be exercisable until five years
after the issue date of the Warrants.


(b)           Allocation of Purchase Price.   The Purchase Price will be
allocated among the components of the Securities so that each component of the
Securities will be fully paid and non-assessable.



 
 

--------------------------------------------------------------------------------

 

3.           Legends.


(a)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares and Warrant Shares shall bear the following or similar legend:


"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES."


(b)           Note and Warrants Legend.  The Note and Warrants shall bear the
following legend:


"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE –OR-EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES."


                      4.           Subscriber Representations and
Warranties.  Subscriber hereby represents and warrants to and agrees with the
Company that:
 
(a)           Organization and Standing of the Subscriber.  Subscriber is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation
 

 
2

--------------------------------------------------------------------------------

 



(b)           Authorization and Power.  Subscriber has the requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents (as defined in Section 5(c)) and to purchase the Note being sold to it
hereunder.  The execution, delivery and performance of this Agreement and the
other Transaction Documents by Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of
Subscriber or its Board of Directors or stockholders is required.  This
Agreement and the other Transaction Documents have been duly authorized,
executed and when delivered by Subscriber and constitute, or shall constitute
when executed and delivered, a valid and binding obligation of Subscriber
enforceable against Subscriber in accordance with the terms thereof.


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by Subscriber
of the transactions contemplated hereby and thereby or relating hereto do not
and will not (i) result in a violation of Subscriber’s charter documents, bylaws
or other organizational documents, (ii) conflict with nor constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, nor (iii) result in a violation of any law, rule, or regulation, or any
order, judgment or decree of any court or governmental agency applicable to
Subscriber or its properties (except for such conflicts, defaults and violations
as would not, individually or in the aggregate, have a material adverse effect
on Subscriber).  Subscriber is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement and the other Transaction Documents  nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, Subscriber is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.


(d)           Information on Company.   Subscriber has been furnished with or
has had access at the EDGAR Website of the Commission to the Company's Form
10-KSB filed on March 31, 2008 for the fiscal year ended December 31, 2007, the
Form 8-K filed on February 11, 2009, and the financial statements included in
those filings, together with all subsequent filings made with the Commission
available at the EDGAR website until five days before the Closing Date
(hereinafter referred to collectively as the "Reports").  In addition,
Subscriber may have received in writing from the Company such other information
concerning its operations, financial condition and other matters as Subscriber
has requested in writing, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the "Other Written Information"), and
considered all factors Subscriber deems material in deciding on the advisability
of investing in the Securities.


(e)           Information on Subscriber.   Subscriber is, and will be at the
time of the conversion of the Notes and exercise of the Warrants, an "accredited
investor", as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Subscriber has the authority and is duly
and legally qualified to purchase and own the Securities.  Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.  The information set forth on the signature page hereto
regarding Subscriber is accurate.


(f)           Purchase of Note and Warrants.  On the Closing Date, Subscriber
will purchase the Note and Warrants as principal for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.



 
3

--------------------------------------------------------------------------------

 

(g)           Compliance with Securities Act.   Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  In any event, and subject to
compliance with applicable securities laws, the Subscriber may enter into lawful
hedging transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.
 
(h)           Communication of Offer.  The offer to sell the Securities was
directly communicated to Subscriber by the Company.  At no time was Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.


(i)           Restricted Securities.   Subscriber understands that the
Securities have not been registered under the 1933 Act and Subscriber will not
sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any of
the Securities unless pursuant to an effective registration statement under the
1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, Subscriber may transfer (without restriction and without the need for
an opinion of counsel) the Securities to its Affiliates (as defined below)
provided that each such Affiliate is an “accredited investor” under Regulation D
and such Affiliate agrees to be bound by the terms and conditions of this
Agreement. For the purposes of this Agreement, an “Affiliate” of any person or
entity means any other person or entity directly or indirectly controlling,
controlled by or under direct or indirect common control with such person or
entity.  Affiliate includes each Subsidiary of the Company.  For purposes of
this definition, “control” means the power to direct the management and policies
of such person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.


(j)           No Governmental Review.  Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(k)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date shall be true and correct as of the Closing Date.


(l)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.
 
5.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation or other entity
duly incorporated or organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and has the
requisite corporate power to own its properties and to carry on its business as
presently conducted.  The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
a Material Adverse Effect.  For purposes of this Agreement, a “Material Adverse
Effect” shall mean a material adverse effect on the financial condition, results
of operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity of which more than 30% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.  As of the Closing Date, all of the Company’s Subsidiaries are
identified on Schedule 5(a).

 
4

--------------------------------------------------------------------------------

 

 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.
 
(c)           Authority; Enforceability.  This Agreement, the Note, Shares,
Warrants and any other agreements delivered together with this Agreement or in
connection herewith (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Company  and are valid and binding
agreements of the Company enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity.  The Company has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform its obligations thereunder.
 
(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis as of the date of this Agreement and the Closing Date (not including the
Securities) are set forth on Schedule 5(d).  Except as set forth on Schedule
5(d), there are no options, warrants, or rights to subscribe to, securities,
rights, understandings or obligations convertible into or exchangeable for or
giving any right to subscribe for any shares of capital stock or other equity
interest of the Company or any of the Subsidiaries.  The only officer, director,
employee and consultant stock option or stock incentive plan currently in effect
or contemplated by the Company is described on Schedule 5(d).  There are no
outstanding agreements or preemptive or similar rights affecting the Company's
Common Stock.
 
(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, the OTC Bulletin Board (the “Bulletin Board”)
or the Company's shareholders is required for the execution by the Company of
the Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities.  The Transaction Documents and the
Company’s performance of its obligations thereunder has been unanimously
approved by the Company’s Board of Directors.
 
(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
"lock-up" or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or

 
5

--------------------------------------------------------------------------------

 

 
(ii)            result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of Subscriber as described herein; or
 
(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company; or
 
(iv)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.
 
(g)           The Securities.  The Securities upon issuance:
 
(i)            are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)            have been, or will be, duly and validly authorized and on the
dates of issuance of the Conversion Shares upon conversion of the Note, and the
Warrant Shares upon exercise of the Warrants, such Shares and Warrant Shares
will be duly and validly issued, fully paid and non-assessable and if registered
pursuant to the 1933 Act and resold pursuant to an effective registration
statement or exempt from registration will be free trading, unrestricted and
unlegended;
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company;
 
(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
           (v)            assuming the representations warranties of the
Subscribers as set forth in Section 4 hereof are true and correct, will not
result in a violation of Section 5 under the 1933 Act.
 
(h)           Litigation.  Except as described on Schedule 5(h) hereto, there is
no pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates that
would affect the execution by the Company or the complete and timely performance
by the Company of its obligations under the Transaction Documents.  Except as
disclosed in the Reports and described on Schedule 5(h), there is no pending or,
to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.

 
6

--------------------------------------------------------------------------------

 

 
(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.
 
(j)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since June 30, 2008 and
except as modified in the Other Written Information or in the Schedules hereto,
there has been no Material Adverse Event relating to the Company's business,
financial condition or affairs. The Reports and Other Written Information
including the financial statements included therein do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, taken as a whole,
not misleading in light of the circumstances when made.
 
(k)           Solvency.  Based on the financial condition of the Company as of
the Closing Date, (i) the Company’s fair saleable value of its assets exceeds
the amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature; (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof; and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid.  The Company
does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt).
 
(l)           Defaults.  The Company is not in violation of its articles of
incorporation or bylaws.  The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters, or (iii)
not in violation of any statute, rule or regulation of any governmental
authority which violation would have a Material Adverse Effect.
 
(m)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the Bulletin Board.  No prior offering will impair
the exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Securities to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  The Company will not conduct any
offering other than the transactions contemplated hereby that may be integrated
with the offer or issuance of the Securities that would impair the exemptions
relied upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.

 
7

--------------------------------------------------------------------------------

 

 
(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
(o)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those incurred in the ordinary course of the Company businesses since December
31, 2007 and which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, except as disclosed in the Reports.
 
(p)           No Undisclosed Events or Circumstances.  Since December 31, 2007,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.
 
(q)           Banking.   Schedule 5(q) contains a list of all financial
institutions at which the Company and Subsidiaries maintains deposit, checking
and other accounts.  The list includes the accurate addresses of such financial
institution and account numbers of such accounts.
 
(r)           Dilution.   The Company's executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Note and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company or parties entitled to receive
equity of the Company.
 
(s)           No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(t)           Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


(u)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(v)           Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the "1934 Act") and has a class of
Common Stock registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to
the provisions of the 1934 Act, the Company has timely filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve months.



 
8

--------------------------------------------------------------------------------

 

(w)           Listing.  The Company's Common Stock is quoted on the Bulletin
Board under the symbol CVAC.  The Company has not received any oral or written
notice that its Common Stock is not eligible nor will become ineligible for
quotation on the Bulletin Board nor that its Common Stock does not meet all
requirements for the continuation of such quotation.  The Company satisfies all
the requirements for the continued quotation of its Common Stock on the Bulletin
Board.


(x)           Transfer Agent.   The name, address, telephone number, fax number,
contact person and email address of the Company transfer agent is set forth on
Schedule 5(x) hereto.


(y)           Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h),
(j), (l), (o), (p), (q), (s), (t) and (u) of this Agreement, as same relate or
could be applicable to each Subsidiary.  All representations made by or relating
to the Company of a historical or prospective nature and all undertakings
described in Sections 9(g) through 9(l) shall relate, apply and refer to the
Company and its predecessors and successors.  The Company represents that it
owns all of the equity of the Subsidiaries and rights to receive equity of the
Subsidiaries identified on Schedule 5(a), free and clear of all liens,
encumbrances and claims, except as set forth on Schedule 5(a).  No person or
entity other than the Company has the right to receive any equity interest in
the Subsidiaries.  The Company further represents that the Subsidiaries have not
been known by any other name for the prior five years.


(z)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date in which case such representation or
warranty shall be true as of such date.
 
(AA)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.
 
6.           Regulation D Offering/Legal Opinion.  The offer and issuance of the
Securities to the Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  Not
later than ten days after the Closing Date, the Company will provide an opinion
reasonably acceptable to the Subscribers from the Company's legal counsel
opining on the availability of an exemption from registration under the 1933 Act
as it relates to the offer and issuance of the Securities and other matters
reasonably requested by Subscribers.  A form of the legal opinion is annexed
hereto as Exhibit D, which may be reasonably modified.  The Company will
provide, at the Company's expense, such other legal opinions, if any, as are
reasonably necessary in each Subscriber’s opinion for the issuance and resale of
the Common Stock issuable upon conversion of the Notes and exercise of the
Warrants pursuant to an effective registration statement, Rule 144 under the
1933 Act or an exemption from registration.


                      7.1.           Conversion of Note.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering, an opinion of counsel to assure that the Company's transfer agent
shall issue stock certificates in the name of Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company's Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when Subscriber sells the Shares, assuming (i) a
registration statement including such Shares for registration, filed with the
Commission is effective and the prospectus, as supplemented or amended,
contained therein is current and (ii) Subscriber or its agent confirms in
writing to the transfer agent that Subscriber has complied with the prospectus
delivery requirements, the Company will reissue the Shares without restrictive
legend and the Shares will be free-trading, and freely transferable.  In the
event that the Shares are sold in a manner that complies with an exemption from
registration, the Company will promptly instruct its counsel to issue to the
transfer agent an opinion permitting removal of the legend indefinitely, if
pursuant to Rule 144(b)(1)(i) of the 1933 Act, or for 90 days if pursuant to the
other provisions of Rule 144 of the 1933 Act, provided that Subscriber delivers
all reasonably requested representations in support of such opinion.



 
9

--------------------------------------------------------------------------------

 

(b)           Subscriber will give notice of its decision to exercise its right
to convert the Note, interest, or part thereof by telecopying, or otherwise
delivering a completed Notice of Conversion (a form of which is annexed as
Exhibit A to the Note) to the Company via confirmed telecopier transmission or
otherwise pursuant to Section 13(a) of this Agreement.  Subscriber will not be
required to surrender the Note until the Note has been fully converted or
satisfied.  Each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof by 6 PM Eastern Time (“ET”) (or
if received by the Company after 6 PM ET, then the next business day) shall be
deemed a “Conversion Date.”  The Company will itself or cause the Company’s
transfer agent to transmit the Company's Common Stock certificates representing
the Conversion Shares issuable upon conversion of the Note to Subscriber via
express courier for receipt by Subscriber within three (3) business days after
the Conversion Date (such third day being the "Delivery Date").  In the event
the Conversion Shares are electronically transferable, then delivery of the
Shares must be made by electronic transfer provided request for such electronic
transfer has been made by the Subscriber.   A Note representing the balance of
the Note not so converted will be provided by the Company to Subscriber if
requested by Subscriber, provided Subscriber delivers the original Note to the
Company.


(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof, or the
Mandatory Redemption Amount described in Section 7.2 hereof, respectively, later
than the Delivery Date or the Mandatory Redemption Payment Date (as hereinafter
defined) could result in economic loss to the Subscriber.  As compensation to
Subscriber for such loss, the Company agrees to pay (as liquidated damages and
not as a penalty) to Subscriber for late issuance of Conversion Shares in the
form required pursuant to Section 7.1 hereof upon Conversion of the Note, the
amount of $100 per business day after the Delivery Date for each $10,000 of Note
principal amount and interest (and proportionately for other amounts) being
converted of the corresponding Conversion Shares which are not timely
delivered.  The Company shall pay any payments incurred under this Section upon
demand.  Furthermore, in addition to any other remedies which may be available
to the Subscriber, in the event that the Company fails for any reason to effect
delivery of the Conversion Shares within seven (7) business days after the
Delivery Date or make payment within seven (7) business days after the Mandatory
Redemption Payment Date (as defined in Section 7.2 below), Subscriber will be
entitled to revoke all or part of the relevant Notice of Conversion or rescind
all or part of the notice of Mandatory Redemption by delivery of a notice to
such effect to the Company whereupon the Company and Subscriber shall each be
restored to their respective positions immediately prior to the delivery of such
notice, except that the damages payable in connection with the Company’s default
shall be payable through the date notice of revocation or rescission is given to
the Company.


7.2.           Mandatory Redemption at Subscriber’s Election.  In the event (i)
the Company is prohibited from issuing Conversion Shares or Warrant Shares, (ii)
the Company redeems any securities junior to the Notes, (iii) upon the
occurrence of any other Event of Default (as defined in the Note or in this
Agreement), that continues for more than ten (10) business days, (iv) a Change
in Control (as defined below), or (v) of the liquidation, dissolution or winding
up of the Company, then at the Subscriber's election, the Company must pay to
the Subscriber ten (10) business days after request by Subscriber (“Calculation
Period”), a sum of money determined by multiplying up to the outstanding
principal amount of the Note designated by Subscriber by 120%, plus accrued but
unpaid interest and any other amounts due under the Transaction Documents
("Mandatory Redemption Payment"). The Mandatory Redemption Payment must be
received by Subscriber not later than ten (10) business days after request
("Mandatory Redemption Payment Date"). Upon receipt of the Mandatory Redemption
Payment, the corresponding Note principal, interest and other amounts will be
deemed paid and no longer outstanding.  The Subscriber may rescind the election
to receive a Mandatory Redemption Payment at any time until such payment is
actually received.  Liquidated damages calculated pursuant to Section 7.1(c)
hereof, that have been paid or accrued for the ten day period prior to the
actual receipt of the Mandatory Redemption Payment by Subscriber shall be
credited against the Mandatory Redemption Payment.  For purposes of this Section
7.2, “Change in Control” shall mean (i) the Company no longer having a class of
shares publicly traded or listed on a Principal Market (as defined in Section
9(b) hereto), (ii) the Company  becoming a Subsidiary of another entity (other
than a corporation formed by the Company for purposes of reincorporation in
another U.S. jurisdiction), (iii) a majority of the board of directors of the
Company as of the Closing Date no longer serving as directors of the Company
except due to natural causes, and (iv) the sale, lease or transfer of
substantially all the assets of the Company or its Subsidiaries.



 
10

--------------------------------------------------------------------------------

 

7.3.           Maximum Conversion.  Subscriber shall not be entitled to convert
on a Conversion Date that amount of the Note nor may the Company make any
payment including principal, interest, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by Subscriber and its Affiliates on a Conversion Date
or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%.  The Subscriber may increase the
permitted beneficial ownership amount up to 9.99% upon and effective after 61
days prior written notice to the Company.  Subscriber may allocate which of the
equity of the Company deemed beneficially owned by Subscriber shall be included
in the 4.99% amount described above and which shall be allocated to the excess
above 4.99%.


7.4.           Injunction Posting of Bond.  In the event Subscriber shall elect
to convert a Note or part thereof, the Company may not refuse conversion based
on any claim that Subscriber or any one associated or affiliated with Subscriber
has been engaged in any violation of law, or for any other reason, unless, an
injunction from a court made on notice to Subscriber, restraining and or
enjoining conversion of all or part of such Note shall have been sought and
obtained by the Company and the Company has posted a surety bond for the benefit
of Subscriber in the amount of 120% of the outstanding principal and accrued but
unpaid interest of the Note, or aggregate purchase price of the Shares which are
sought to be subject to the injunction, which bond shall remain in effect until
the completion of arbitration/litigation of the dispute and the proceeds of
which shall be payable to Subscriber to the extent the judgment or decision is
in Subscriber’s favor.


7.5.           Buy-In.   In addition to any other rights available to
Subscriber, if the Company fails to deliver to Subscriber Conversion Shares by
the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
"Buy-In"), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) Subscriber's
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the Note for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Note
principal and/or interest, the Company shall be required to pay Subscriber
$1,000 plus interest. Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.



 
11

--------------------------------------------------------------------------------

 

7.6           Adjustments.   The Conversion Price, Warrant exercise price and
amount of Shares issuable upon conversion of the Notes and Warrant Shares
issuable upon exercise of the Warrants shall be equitably adjusted and as
otherwise described in this Agreement, the Notes and Warrants.
 
7.7.           Redemption.    The Note shall not be redeemable or callable by
the Company, except as described in the Note.


8.           Fees.
 
(a)           Broker.   The Company and Subscriber agree to indemnify the other
against and hold the other harmless from any and all liabilities to any persons
claiming brokerage commissions, finder’s fees, credit enhancement fees or due
diligence fees on account of services purported to have been rendered on behalf
of the indemnifying party in connection with this Agreement and the
Offering.  The Company represents that there are no parties entitled to receive
fees, commissions, credit enhancement fees, due diligence fees, lead investor
fees, or similar payments in connection with the Offering.
 
(b)           Subscriber's Legal Fees. The Company shall pay to the Subscriber a
fee of $2,500 ("Subscriber's Legal Fees") as reimbursement for services rendered
to the Subscribers in connection with this Agreement and the Offering, which
entire amount may be withheld by the Subscriber from its Purchase Price at
Closing.
 
 9.           Covenants of the Company.  The Company covenants and agrees with
the Subscriber as follows:
 
(a)           Stop Orders.  The Company will advise the Subscriber, within
twenty-four hours after it receives notice of issuance by the Commission, any
state securities commission or any other regulatory authority of any stop order
or of any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.  The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws and unless contemporaneous notice of such instruction is given
to the Subscriber.
 
(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares and Warrant Shares upon each
national securities exchange, or automated quotation system upon which they are
or become eligible for quotation or listing (subject to official notice of
issuance) and shall maintain same so long as any Notes and Warrants are
outstanding.  The Company will maintain the quotation or listing of its Common
Stock on the American Stock Exchange, Nasdaq Capital Market, Nasdaq Global
Market, Nasdaq Global Select Market, Bulletin Board, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”), and will comply in all
respects with the Company's reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable. The Company will provide
Subscribers with copies of all notices it receives notifying the Company of the
threatened and actual delisting of the Common Stock from any Principal
Market.  As of the date of this Agreement and the Closing Date, the Bulletin
Board is and will be the Principal Market.

 
12

--------------------------------------------------------------------------------

 

 
(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscriber and promptly provide copies thereof
to the Subscriber.
 
(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) two (2) years after the Closing Date, (ii) until all of
the Shares have been resold or transferred by all the Subscriber pursuant to a
registration statement or pursuant to Rule 144(b)(1)(i), or (iii) the Note and
Warrants are no longer outstanding (the date of such latest occurrence being the
“End Date”), the Company will (A) cause its Common Stock to continue to be
registered under Section 12(b) or 12(g) of the 1934 Act, (B) comply in all
respects with its reporting and filing obligations under the 1934 Act, (C)
voluntarily comply with all reporting requirements that are applicable to an
issuer with a class of shares registered pursuant to Section 12(g) of the 1934
Act, if the Company is not subject to such reporting requirements, and (D)
comply with all requirements related to any registration statement filed
pursuant to this Agreement.  The Company will use its best efforts not to take
any action or file any document (whether or not permitted by the 1933 Act or the
1934 Act or the rules thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under said acts
until the End Date.  Until the End Date, the Company will continue the listing
or quotation of the Common Stock on a Principal Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market.  The Company agrees to timely file a
Form D with respect to the Securities if required under Regulation D and to
provide a copy thereof to Subscriber promptly after such filing.
 
(e)           Use of Proceeds.   The proceeds of the Offering will be employed
by the Company for expenses of the Offering and general working capital.  Except
as described on Schedule 9(e), the Purchase Price may not and will not be used
for accrued and unpaid officer and director salaries, payment of financing
related debt, redemption of outstanding notes or equity instruments of the
Company nor non-trade obligations outstanding on a Closing Date.  For so long as
any Note is outstanding, the Company will not prepay any financing related debt
obligations, except equipment payments, nor redeem any equity instruments of the
Company without the prior consent of the Subscriber.
 
(f)           Reservation.   Prior to the Closing, the Company undertakes to
reserve on behalf of Subscriber from its authorized but unissued Common Stock, a
number of shares of Common Stock equal to 175% of the amount of Common Stock
necessary to allow Subscriber to be able to convert the Note and 100% of the
amount of Warrant Shares issuable upon exercise of the Warrants (“Required
Reservation”).   Failure to have sufficient shares reserved pursuant to this
Section 9(f) at any time shall be a material default of the Company’s
obligations under this Agreement and an Event of Default under the Note.  If at
any time Notes and Warrants are outstanding the Company has insufficient Common
Stock reserved on behalf of the Subscriber in an amount equal to at least 140%
of the amount necessary for full conversion of all the outstanding Notes and
100% of the Warrant Shares (“Minimum Required Reservation”), the Company will
promptly take all action necessary to increase its authorized capital to be able
to fully satisfy its reservation requirements hereunder, including the filing of
a preliminary proxy with the Commission not later than fifteen days after the
first day the Company has less than the Minimum Required Reservation.  The
Company agrees to provide notice to the Subscriber not later than three days
after the date the Company has less than the Minimum Required Reservation
reserved on behalf of the Subscribers.
 
 
 
13

--------------------------------------------------------------------------------

 
 
(g)           DTC Program.  At all times that Notes or Warrants are outstanding,
the Company will employ as the transfer agent for the Common Stock, Shares and
Warrant Shares a participant in the Depository Trust Company Automated
Securities Transfer Program.
 
(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.
 
(i)           Insurance.  From the date of this Agreement and until the End
Date, the Company will keep its assets which are of an insurable character
insured by financially sound and reputable insurers against loss or damage by
fire, explosion and other risks customarily insured against by companies in the
Company’s line of business and location, in amounts sufficient to prevent the
Company from becoming a co-insurer and not in any event less than one hundred
percent (100%) of the insurable value of the property insured less reasonable
deductible amounts; and the Company will maintain, with financially sound and
reputable insurers, insurance against other hazards and risks and liability to
persons and property to the extent and in the manner customary for companies in
similar businesses similarly situated and located and to the extent available on
commercially reasonable terms.
 
(j)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.
 
(l)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.
 
(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent to do so under the circumstances.
 
(n)           Confidentiality/Public Announcement.   From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K and the registration statement or statements regarding the
Subscriber’s securities or in correspondence with the SEC regarding same, it
will not disclose publicly or privately the identity of the Subscriber unless
expressly agreed to in writing by a Subscriber or only to the extent required by
law and then only upon not less than three days prior notice to Subscriber.  In
any event and subject to the foregoing, the Company undertakes to file a Form
8-K describing the Offering not later than the fourth (4th) business day after
the Closing Date.  Prior to the Closing Date, such Form 8-K will be provided to
Subscriber for Subscriber’s review and approval.  In the Form 8-K, the Company
will specifically disclose the amount of Common Stock outstanding immediately
after the Closing.  Upon  delivery by the Company to the Subscriber after the
Closing Date of any notice or information, in writing, electronically or
otherwise, and while a Note, Conversion Shares or Warrants are held by
Subscriber, unless the  Company has in good faith determined that the matters
relating to such notice do not constitute material, nonpublic information
relating to the Company or Subsidiaries, the Company  shall within one business
day after any such delivery publicly disclose such  material,  nonpublic 
information on a Report on Form 8-K.  In the event that
the Company believes that a notice or communication to Subscriber contains
material, nonpublic information relating to the Company or Subsidiaries, the
Company shall so indicate to Subscriber prior to delivery of such notice or
information.  Subscriber will be granted sufficient time to notify the Company
that Subscriber elects not to receive such information.   In such case, the
Company will not deliver such information to Subscriber.  In the absence of any
such indication, Subscriber shall be allowed to presume that all matters
relating to such notice and information do not constitute material, nonpublic
information relating to the Company or Subsidiaries.

 
 
 
14

--------------------------------------------------------------------------------

 
 
(o)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on the Form 8-K described in Section 9(n) above,
neither it nor any other person acting on its behalf will at any time provide
Subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto
Subscriber shall have agreed in writing to accept such information.  The Company
understands and confirms that Subscriber shall be relying on the foregoing
representations in effecting transactions in securities of the Company.


(p)           Negative Covenant.   So long as a Note is outstanding, without the
consent of the Subscriber, the Company will not and will not permit any of its
Subsidiaries to directly or indirectly amend its certificate of incorporation,
bylaws or its charter documents so as to materially and adversely affect any
rights of the Subscriber (an increase in the amount of authorized shares and an
increase in the number of directors will not be deemed adverse to the rights of
the Subscriber).
 
(q)           Offering Restrictions.   For so long as the Notes are outstanding,
the Company will not enter into any Equity Line of Credit or similar agreement,
nor issue nor agree to issue any floating or Variable Priced Equity Linked
Instruments nor any of the foregoing or equity with price reset rights
(collectively, the “Variable Rate Restrictions”).   For purposes hereof, “Equity
Line of Credit” shall include any transaction involving a written agreement
between the Company and an investor or underwriter whereby the Company has the
right to “put” its securities to the investor or underwriter over an agreed
period of time and at an agreed price or price formula, and “Variable Priced
Equity Linked Instruments” shall include: (A) any debt or equity securities
which are convertible into, exercisable or exchangeable for, or carry the right
to receive additional shares of Common Stock either (1) at any conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for Common Stock at any time after the
initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions).

 
15

--------------------------------------------------------------------------------

 

 
(r)           Seniority.   Except for Permitted Liens, until the Notes are fully
satisfied or converted, the Company shall not grant any security interest to be
taken in the assets of the Company or any Subsidiary or any Subsidiary’s assets;
nor issue any debt, equity or other instrument which would give the holder
thereof directly or indirectly, a right in any assets of the Company or any
Subsidiary or any right to payment equal to or superior to any right of the
holder of a Note in or to such assets or payment, nor issue or incur any debt
not in the ordinary course of business.
 
(s)           Notices.   For so long as the Subscribers hold any Securities, the
Company will maintain a United States address and United States fax number for
notice purposes under the Transaction Documents.
 
(t)       Transactions With Insiders.  So long as the Note is outstanding, the
Company shall not, and shall cause each of its subsidiaries not to, enter into,
amend, modify or supplement, or permit any subsidiary to enter into, amend,
modify or supplement any agreement, transaction, commitment, or arrangement
relating to the sale, transfer or assignment of any of the Company’s tangible or
intangible assets with any of its Insiders (as defined below)(or any persons who
were Insiders at any time during the previous two (2) years), or any Affiliates
(as defined below) thereof, or with any individual related by blood, marriage,
or adoption to any such individual.  Affiliate for purposes of this Section 9(t)
means, with respect to any person or entity, another person or entity that,
directly or indirectly, (i) has a ten percent (10%) or more equity interest in
that person or entity, (ii) has ten percent (10%) or more common ownership with
that person or entity, (iii) controls that person or entity, or (iv) shares
common control with that person or entity.  “Control” or “Controls” for purposes
hereof means that a person or entity has the power, direct or indirect, to
conduct or govern the policies of another person or entity.  For purposes
hereof, “Insiders” shall mean any officer, director or manager of the Company,
including but not limited to the Company’s president, chief executive officer,
chief financial officer and chief operations officer, and any of their
affiliates or family members.
 
(u)           Blackout.    The Company undertakes and covenants that without the
consent of the Subscriber, until the end of the Exclusion Period, the Company
will not enter into any acquisition, merger, exchange or sale or other
transaction or fail to take any action that could have the effect of delaying
the effectiveness of any pending Registration Statement beyond the Effective
Date [as defined in Section 11.1(iv)], or causing an already effective
registration statement to no longer be effective or current for a period of
forty-five or more days in the aggregate during any three hundred and sixty-five
day period.
 
10.           Covenants of the Company Regarding Indemnification.
 
(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscriber, the Subscriber’s officers, directors, agents, Affiliates,
members, managers, control persons, and principal shareholders, against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the Subscriber
or any such person which results, arises out of or is based upon (i) any
material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any Exhibits or Schedules attached
hereto in any Transaction Document, or other agreement delivered pursuant hereto
or in connection herewith, now or after the date hereof; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and Subscriber
relating hereto.
 
(b)           In no event shall the liability of the Subscriber or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Registrable Securities (as defined herein).

 
16

--------------------------------------------------------------------------------

 

 
(c)           The procedures set forth in Section 11.6 shall apply to the
indemnification set forth in Section 10(a).
 
11.1.           Registration Rights.  The Company hereby grants the following
registration rights to holders of the Securities.
 
(i)           On one occasion, for a period commencing one hundred and
twenty-one days after the Closing Date, but not later than two years after the
Closing Date, upon a written request therefor from any record holder or holders
of more than 50% of the Conversion Shares issued and issuable upon conversion of
the outstanding Notes and outstanding Warrant Shares, the Company shall prepare
and file with the Commission a registration statement under the 1933 Act
registering the Registrable Securities, as defined in Section 11.1(iv) hereof,
which are the subject of such request for unrestricted public resale by the
holder thereof.  For purposes of Sections 11.1(i) and 11.1(ii), Registrable
Securities shall not include Securities which are (A) registered for resale in
an effective registration statement, (B) included for registration in a pending
registration statement, (C) which have been issued without further transfer
restrictions after a sale or transfer pursuant to Rule 144 under the 1933 Act or
(D) which may be resold under Rule 144 without volume limitations.  Upon the
receipt of such request, the Company shall promptly give written notice to all
other record holders of the Registrable Securities that such registration
statement is to be filed and shall include in such registration statement
Registrable Securities for which it has received written requests within ten
days after the Company gives such written notice.  Such other requesting record
holders shall be deemed to have exercised their demand registration right under
this Section 11.1(i).
 
(ii)           If the Company at any time proposes to register any of its
securities under the 1933 Act for sale to the public, whether for its own
account or for the account of other security holders or both, except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public,
provided the Registrable Securities are not otherwise registered for resale by
the Subscribers or Holder pursuant to an effective registration statement, each
such time it will give at least ten (10) days' prior written notice to the
record holder of the Registrable Securities of its intention so to do. Upon the
written request of the holder, received by the Company within ten (10) days
after the giving of any such notice by the Company, to register any of the
Registrable Securities not previously registered, the Company will cause such
Registrable Securities as to which registration shall have been so requested to
be included with the securities to be covered by the registration statement
proposed to be filed by the Company, all to the extent required to permit the
sale or other disposition of the Registrable Securities so registered by the
holder of such Registrable Securities (the “Seller” or “Sellers”). In the event
that any registration pursuant to this Section 11.1(ii) shall be, in whole or in
part, an underwritten public offering of common stock of the Company, the number
of shares of Registrable Securities to be included in such an underwriting may
be reduced by the managing underwriter if and to the extent that the Company and
the underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction. Notwithstanding the foregoing provisions, or Section 11.4
hereof, the Company may withdraw or delay or suffer a delay of any registration
statement referred to in this Section 11.1(ii) without thereby incurring any
liability to the Seller.
 
(iii)           If, at the time any written request for registration is received
by the Company pursuant to Section 11.1(i), the Company has determined to
proceed with the actual preparation and filing of a registration statement under
the 1933 Act in connection with the proposed offer and sale for cash of any of
its securities for the Company's own account and the Company actually does file
such other registration statement, such written request shall be deemed to have
been given pursuant to Section 11.1(ii) rather than Section 11.1(i), and the
rights of the holders of Registrable Securities covered by such written request
shall be governed by Section 11.1(ii).

 
17

--------------------------------------------------------------------------------

 

 
(iv)           The Company shall file with the Commission a Form S-1
registration statement (the “Registration Statement”) (or such other form that
it is eligible to use) in order to register the Registrable Securities for
resale and distribution under the 1933 Act within ninety (90) calendar days
after the Closing Date (the “Filing Date”), and cause the Registration Statement
to be declared effective not later than one hundred and fifty (150) days after
the Closing Date or one hundred and eighty days (180) after the Closing Date if
the Registration Statement is the subject of a “full review” by the Commission
(the “Effective Date”).  The Company will register not less than a number of
shares of common stock in the aforedescribed registration statement that is
equal to 100% of the Shares issued and issuable upon conversion of all of the
Notes and 100% of the Warrant Shares issuable upon exercise of the Warrants
(collectively the “Registrable Securities”). The Registrable Securities shall be
reserved and set aside exclusively for the benefit of each Subscriber and
Warrant holder, pro rata, and not issued, employed or reserved for anyone other
than each Subscriber and Warrant holder.  The Registration Statement will
immediately be amended or additional registration statements will be immediately
filed by the Company as necessary to register additional shares of Common Stock
to allow the public resale of all Common Stock included in and issuable by
virtue of the Registrable Securities.  Except with the written consent of the
Subscriber, no securities of the Company other than the Registrable Securities
will be included in the Registration Statement.  It shall be deemed a
Non-Registration Event if at any time after the date the Registration Statement
is declared effective by the Commission (“Actual Effective Date”) the Company
has registered for unrestricted resale on behalf of the Subscribers fewer than
110% of the amount of Common Shares issuable upon full conversion of all sums
due under the Notes and all of the Warrant Shares (the difference between such
120% and the actual amount of shares registered being the “Shortfall”).  In such
event, the Company shall take all actions necessary to cause at least 120% of
the amount of shares of Common Stock issuable upon full conversion of all sums
due under the Notes and 100% of the Warrant Shares to be registered within sixty
(60) days after the first day such Shortfall exists.  Failure to file the
Registration Statement within thirty (30) days after the first day such
Shortfall first exists or failure to cause such registration to become effective
within sixty (60) days after such Shortfall first exists shall be a
Non-Registration Event.
 
11.2.           Registration Procedures. If and whenever the Company is required
by the provisions of Sections 11.1(i), 11.1(ii) or 11.1(iv) to effect the
registration of any Registrable Securities under the 1933 Act, the Company will,
as expeditiously as possible:
 
(a)           subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 11, with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective for the period of the distribution
contemplated thereby (determined as herein provided), promptly provide to the
holders of the Registrable Securities copies of all filings and Commission
letters of comment and notify the Sellers (by telecopier and by e-mail addresses
provided by the Subscribers) and Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022, Telephone: (212) 756-2000, Attention: Eleazer N. Klein,
Esq. (by telecopier to (212) 593-5955 and by email to eleazer.klein@srz.com) on
or before the second  business day thereafter that the Company receives notice
that (i) the Commission has no comments or no further comments on the
registration statement, and (ii) the registration statement has been declared
effective [failure to timely provide notice as required by this Section 11.2(a)
shall be a material breach of the Company’s obligation and an Event of Default
as defined in the Notes and a Non-Registration Event as defined in Section 11.4
of this Agreement];
 
(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for a period of two (2)
years, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Registrable Securities covered by such registration
statement in accordance with the Sellers’ intended method of disposition set
forth in such registration statement for such period;

 
18

--------------------------------------------------------------------------------

 

 
(c)           furnish to the Sellers, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement or make them electronically available;
 
(d)           use its reasonable best efforts to register or qualify the
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of New York and such jurisdictions as the Sellers
shall request in writing, provided, however, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;
 
(e)           list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock of the Company
is then listed;
 
(f)           notify the Sellers within twenty-four hours of the Company’s
becoming aware that a prospectus relating thereto is required to be delivered
under the 1933 Act, of the happening of any event of which the Company has
knowledge as a result of which the prospectus contained in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing or which becomes subject to a Commission, state or other governmental
order suspending the effectiveness of the registration statement covering any of
the Registrable Securities;
 
(g)           provided same would not be in violation of the provision of
Regulation FD under the 1934 Act, make available for inspection by the Sellers
during reasonable business hours,  and any attorney, accountant or other agent
retained by the Sellers or underwriter, all publicly available, non-confidential
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company's officers, directors and employees to supply all
publicly available, non-confidential information reasonably requested by the
Sellers, attorney, accountant or agent in connection with such registration
statement at such requesting Seller’s expense; and
 
           (h)           provide to the Sellers copies of the Registration
Statement and amendments thereto five business days prior to the filing thereof
with the Commission.  Any Seller’s failure to comment on any registration
statement or other document provided to a Subscriber or its counsel shall not be
construed to constitute approval thereof nor the accuracy thereof.
 
11.3.           Provision of Documents.  In connection with each registration
described in this Section 11, each Seller will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.

 
19

--------------------------------------------------------------------------------

 

 
11.4.           Non-Registration Events.  The Company agrees that the Sellers
will suffer damages if the Registration Statement is not filed by the Filing
Date and not declared effective by the Commission by the Effective Date, and any
registration statement required under Section 11.1(i) or 11.1(ii) is not filed
within 60 days after written request and declared effective by the Commission
within 120 days after such request, and maintained in the manner and within the
time periods contemplated by Section 11 hereof, and it would not be feasible to
ascertain the extent of such damages with precision.  Accordingly, if (A) the
Registration Statement is not filed on or before the Filing Date, (B) the
Registration Statement is not declared effective on or before the required
Effective Date, (C) due to the action or inaction of the Company the
Registration Statement is not declared effective within three (3) business days
after receipt by the Company or its attorneys of a written or oral communication
from the Commission that the Registration Statement will not be reviewed or that
the Commission has no further comments, (D) if the registration statement
described in Sections 11.1(i) or 11.1(ii) is not filed within 60 days after such
written request, or is not declared effective within 120 days after such written
request, or (E) any registration statement described in Sections 11.1(i),
11.1(ii) or 11.1(iv) is filed and declared effective but shall thereafter cease
to be effective without being succeeded within twenty-five (25) business days by
an effective replacement or amended registration statement or for a period of
time which shall exceed forty (45) days in the aggregate per year (defined as
every rolling period of 365 consecutive days commencing on the Actual Effective
Date) (each such event referred to in clauses A through E of this Section 11.4
is referred to herein as a "Non-Registration Event"), then the Company shall
deliver to the holder of Registrable Securities, as Liquidated Damages, an
amount equal to one percent (1%) for each thirty (30) days (or such lesser
pro-rata amount for any period of less than thirty (30) days) of the principal
amount of the outstanding Notes and purchase price of Shares and Warrant Shares
issued upon conversion of Notes and exercise (but excluding cashless exercise)
of Warrants held by Subscriber which are subject to such Non-Registration Event,
subject to a cap of fifteen percent (15%) in the aggregate.  The Company must
pay the Liquidated Damages in cash.  The Liquidated Damages must be paid within
ten (10) days after the end of each thirty (30) day period or shorter part
thereof for which Liquidated Damages are payable.  In the event a Registration
Statement is filed by the Filing Date but is withdrawn prior to being declared
effective by the Commission, then such Registration Statement will be deemed to
have not been filed and Liquidated Damages will be calculated accordingly.  All
oral or written comments received from the Commission relating to a registration
statement must be satisfactorily responded to within ten (10) business days
after receipt of comments from the Commission.  Failure to timely respond to
Commission comments is a Non-Registration Event for which Liquidated Damages
shall accrue and be payable by the Company to the holders of Registrable
Securities at the same rate and amounts set forth above calculated from the date
the response was required to have been made.  Liquidated Damages shall not be
payable pursuant to this Section 11.4 in connection with Registrable Securities
for such times as such Registrable Securities may be sold by the holder thereof
without restriction pursuant to Section 144(b)(1)(i) of the 1933 Act.
 
11.5.           Expenses.  All expenses incurred by the Company in complying
with Section 11, including, without limitation, all registration and filing
fees, printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the NASD, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called "Selling Expenses."  The Company will pay all
Registration Expenses in connection with any registration statement described in
Section 11.  Selling Expenses in connection with each such registration
statement shall be borne by the Seller and may be apportioned among the Sellers
in proportion to the number of shares included on behalf of the Seller relative
to the aggregate number of shares included under such registration statement for
all Sellers, or as all Sellers thereunder may agree.
 
11.6.           Indemnification and Contribution.
 
(a)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 11, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller, each of the officers, directors,
agents, Affiliates, members, managers, control persons, and principal
shareholders of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller in
writing specifically for use in such registration statement or prospectus.

 
20

--------------------------------------------------------------------------------

 

 
(b)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 11, each Seller severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 11, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Seller hereunder shall be limited to
the net proceeds actually received by the Seller from the sale of Registrable
Securities pursuant to such registration statement.
 
(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 11.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

 
21

--------------------------------------------------------------------------------

 

 
(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Seller, or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 11.6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation and provided, further, however, that the liability
of the Seller hereunder shall be limited to the net proceeds actually received
by the Seller from the sale of Registrable Securities pursuant to such
registration statement..
 
11.7.           Delivery of Unlegended Shares.
 
(a)           Within three (3) business days (such third business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Conversion Shares, Warrant Shares or any other
Common Stock held by a Subscriber have been sold pursuant to the Registration
Statement or Rule 144 under the 1933 Act, (ii) a representation that the
prospectus delivery requirements, or the requirements of Rule 144, as applicable
and if required, have been satisfied, and (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) in the
case of sales under Rule 144, customary representation letters of the Subscriber
and, if required, Subscriber’s broker regarding compliance with the requirements
of Rule 144, the Company at its expense, (y) shall deliver, and shall cause
legal counsel selected by the Company to deliver to its transfer agent (with
copies to Subscriber) an appropriate instruction and opinion of such counsel,
directing the delivery of shares of Common Stock without any legends including
the legend set forth in Section 3(a) above (the “Unlegended Shares”); and (z)
cause the transmission of the certificates representing the Unlegended Shares
together with a legended certificate representing the balance of the submitted
Shares certificate, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date.
 
(b)           In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of Subscriber, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.



 
22

--------------------------------------------------------------------------------

 

(c)           The Company understands that a delay in the delivery of the
Unlegended Shares pursuant to Section 11 hereof later than the Unlegended Shares
Delivery Date could result in economic loss to a Subscriber.  As compensation to
a Subscriber for such loss, the Company agrees to pay late payment fees (as
liquidated damages and not as a penalty) to the Subscriber for late delivery of
Unlegended Shares in the amount of $100 per business day after the Delivery Date
for each $10,000 of purchase price of the Unlegended Shares subject to the
delivery default.  If during any 360 day period, the Company fails to deliver
Unlegended Shares as required by this Section 11.2 for an aggregate of thirty
days, then each Subscriber or assignee holding Securities subject to such
default may, at its option, require the Company to redeem all or any portion of
the Shares subject to such default at a price per share equal to the greater of
(i) 120%, or (ii) a fraction in which the numerator is the highest closing price
of the Common Stock during the aforedescribed thirty day period and the
denominator of which is the lowest conversion price during such thirty day
period, multiplied by the price paid by Subscriber for such Common Stock
(“Unlegended Redemption Amount”).  The Company shall pay any payments incurred
under this Section in immediately available funds upon demand.


(d)           In the event a Subscriber shall request delivery of Unlegended
Shares as described in Section 11.7 and the Company is required to deliver such
Unlegended Shares pursuant to Section 11.7, the Company may not refuse to
deliver Unlegended Shares based on any claim that such Subscriber or any one
associated or affiliated with such Subscriber has been engaged in any violation
of law, or for any other reason, unless, an injunction or temporary restraining
order from a court, on notice, restraining and or enjoining delivery of such
Unlegended Shares shall have been sought and obtained by the Company and the
Company has posted a surety bond for the benefit of such Subscriber in the
amount of 120% of the amount of the aggregate purchase price of the Common Stock
which are subject to the injunction or temporary restraining order, which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to such Subscriber to the
extent Subscriber obtains judgment in Subscriber’s favor.


(e)            In addition to any other rights available to Subscriber, if the
Company fails to deliver to a Subscriber Unlegended Shares as required pursuant
to this Agreement and after the Unlegended Shares Delivery Date, the Subscriber
or a broker on the Subscriber’s behalf, purchases (in an open market transaction
or otherwise) shares of common stock to deliver in satisfaction of a sale by
such Subscriber of the shares of Common Stock which the Subscriber was entitled
to receive from the Company (a "Buy-In"), then the Company shall pay in cash to
the Subscriber (in addition to any remedies available to or elected by the
Subscriber) the amount by which (A) the Subscriber's total purchase price
(including brokerage commissions, if any) for the shares of common stock so
purchased exceeds (B) the aggregate purchase price of the shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares together with
interest thereon at a rate of 15% per annum accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the Subscriber $1,000, plus interest. The Subscriber
shall provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.


 
11.8.           Commencing six months after the Closing Date and ending
thirty-six  months thereafter, in the event the Subscriber is not permitted to
resell any of the Conversion Shares or Warrant Shares without any restrictive
legend or if such sales are permitted but subject to volume limitations or
further restrictions on resale as a result of the unavailability to
non-affiliate Subscribers of Rule 144(b)(1)(i) under the 1933 Act or any
successor rule (a “144 Default”), for any reason including but not limited to
failure by the Company to file quarterly, annual or any other filings by the
required filing dates, except for Subscriber’s status as an Affiliate or
“control person” of the Company, or as a result of a change in current
applicable securities laws, then the Company shall pay such Subscriber as
liquidated damages and not as a penalty an amount equal to one percent (1%) for
each thirty days (or such lesser pro-rata amount for any period less than thirty
days) not to exceed twelve percent (12%) in the aggregate, thereafter of the
purchase price of the Conversion Shares and Shares by the Subscriber during the
pendency of the 144 Default.  Liquidated Damages shall not be payable pursuant
to this Section 11.8 in connection with Conversion Shares and Warrant Shares for
such times as such Conversion Shares and Warrant Shares may be sold by the
holder thereof without volume or other restrictions  pursuant to Section
144(b)(1)(i) of the 1933 Act or pursuant to an effective registration statement.

 
23

--------------------------------------------------------------------------------

 

 
12.           (a)           Favored Nations Provision.   Other than in
connection with (i) full or partial consideration in connection with a strategic
merger, acquisition, consolidation or purchase of substantially all of the
securities or assets of corporation or other entity which holders of such
securities or debt are not at any time granted registration rights and so long
as such issuances are not for the primary purpose of raising capital, (ii) the
Company’s issuance of securities in connection with strategic license agreements
and other partnering arrangements so long as such issuances are not for the
purpose of raising capital and which holders of such securities or debt are not
at any time granted registration rights, (iii) the Company’s issuance of Common
Stock or the issuances or grants of options to purchase Common Stock to
employees, directors, and consultants, pursuant to plans described on Schedule
5(d) as such plans are constituted on the Closing Date, (iv) securities upon the
exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement and described on Schedule 5(d);
provided that the terms of such securities are not amended, modified or changed
on or after the date hereof, and (v) as a result of the exercise of Warrants or
conversion of Notes which are granted or issued pursuant to this Agreement on
the terms initially applicable thereto (collectively, the foregoing (i) through
(v) are “Excepted Issuances”), if at any time the Notes or Warrants are
outstanding, the Company shall agree to or issue (the “Lower Price Issuance”)
any Common Stock or securities convertible into or exercisable for shares of
Common Stock (or modify any of the foregoing which may be outstanding) to any
person or entity at a price per share or conversion or exercise price per share
which shall be less than the Conversion Price in effect at such time, or if less
than the Warrant exercise price in effect at such time, without the consent of
the Subscriber, then the Company shall issue, for each such occasion, additional
shares of Common Stock to the Subscriber respecting those Conversion Shares and
Warrants Shares that are then still owned by the Subscriber at the time of the
Lower Price Issuance so that the average per share purchase price of the
Conversion Shares and Warrant Shares purchased and owned by the Subscriber on
the date of the Lower Price Issuance is equal to such other lower price per
share and the Conversion Price and Warrant exercise price shall automatically be
reduced to such other lower price.  The average Purchase Price of the Conversion
Shares and average exercise price in relation to the Warrant Shares shall be
calculated separately for the Conversion Shares and Warrant Shares.  The
delivery to Subscriber of the additional shares of Common Stock shall be not
later than the closing date of the transaction giving rise to the requirement to
issue additional shares of Common Stock.  Subscriber is granted the registration
rights described in Section 11 hereof in connection with such additional shares
of Common Stock.  For purposes of the issuance and adjustment described in this
paragraph, the issuance of any security of the Company carrying the right to
convert such security into shares of Common Stock or of any warrant, right or
option to purchase Common Stock shall result in the issuance of the additional
shares of Common Stock upon the sooner of the agreement to or actual issuance of
such convertible security, warrant, right or option and again at any time upon
any subsequent issuances of shares of Common Stock upon exercise of such
conversion or purchase rights if such issuance is at a price lower than the
Conversion Price or Warrant exercise price in effect upon such issuance.  Common
Stock issued or issuable by the Company for no consideration or for
consideration that cannot be determined at the time of issue will be deemed
issuable or to have been issued for $0.0001 per share of Common Stock.  The
rights of Subscriber set forth in this Section 12 are in addition to any other
rights the Subscriber has pursuant to this Agreement, the Note, any Transaction
Document, and any other agreement referred to or entered into in connection
herewith or to which Subscriber and Company are parties.  The Subscriber is also
given the right to elect to substitute any term or terms of any other offering
in connection with which the Subscriber has rights as described in Section
12(b), for any term or terms of the Offering in connection with Securities owned
or acquirable by Subscriber as of the date the notice described in Section 12(b)
is required to be given to Subscriber.

 
24

--------------------------------------------------------------------------------

 

 
(b)           Right of Participation.  For so long as any amount is outstanding
under the Notes or Transaction Documents, the Subscriber shall be given not less
than ten business days prior written notice of any proposed sale by the Company
of its Common Stock or other securities or equity linked debt obligations,
except in connection with the Excepted Issuances.  The Subscriber shall have the
right during the ten business days following receipt of the notice to purchase
for cash and/or by using the outstanding balance including principal, interest,
liquidated damages and any other amount then owing to such Subscriber by the
Company, such offered Common Stock, debt or other securities in accordance with
the terms and conditions set forth in the notice of sale.  In the event such
terms and conditions are modified during the notice period, the Subscribers
shall be given prompt notice of such modification and shall have the right
during the ten business days following the notice of modification to exercise
the right to participate in such offering.  Subscriber acknowledges that rights
similar to the rights described in this Section 12(b) have been granted to
others as described on Schedule 12(b) hereto.  The Subscriber and such other
grantees of rights of participation to the extent required will be able to
exercise their rights in connection with another offering in proportion to the
amount of debt held by them on the date the aforedescribed notice is given.
 
(c)           Maximum Exercise of Rights.   In the event the exercise of the
rights described in Sections 12(a) and 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to Subscriber calculated in the manner
described in Section 7.3 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to Subscriber will be deferred in whole or
in part until such time as Subscriber is able to beneficially own such Common
Stock without exceeding the applicable maximum amount set forth calculated in
the manner described in Section 7.3 of this Agreement and notifies the Company
accordingly.
 
13.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Clearview Acquisitions,
Inc., 1848 Commercial Street, San Diego, CA 92113, Attn: Ian Gardner, CEO,
facsimile: (619) 330-2628,  and (ii) if to the Subscriber, to: the address and
fax number indicated on the signature page hereto, with an additional copy by
fax only to ___________________________________________________.
 
(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscriber
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscriber.

 
25

--------------------------------------------------------------------------------

 

 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Company hereby irrevocably waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction in New York of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.
 
(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transactions Documents, the Subscriber may
elect to receive the greater of actual damages or such liquidated damages.
 
(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscriber and thus
refunded to the Company.

 
26

--------------------------------------------------------------------------------

 

 
(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(j)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
(k)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.
 
(l)           Amendment Provision.  The consent of the Company and the
Subscriber shall be required for any change or amendment to this Agreement.

 
27

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


 
 

 
HELIX WIND, CORP.
a Nevada corporation




By:_________________________________
Name: Ian Gardner
Title:   CEO


Dated: July ___, 2009

 






  SUBSCRIBER 
  PURCHASE PRICE
  AND NOTE
  PRINCIPAL
  WARRANTS
 
 
 
 
 
____________________________________________
By:
Title:
 
 
 
 
 
 
 
 



 


 
 
 
 
28

--------------------------------------------------------------------------------



 